

117 HR 5109 IH: First Three Act of 2021
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5109IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide support for the first three commercial-scale implementations of transformative industrial technologies.1.Short titleThis Act may be cited as the First Three Act of 2021.2.Support for the first three commercial-scale implementations of transformative industrial technologies(a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Advanced Manufacturing Office of the Department of Energy, shall establish and carry out a program under which the Secretary provides grants and loan guarantees to eligible entities to carry out eligible projects.(b)Applications(1)In generalTo apply for a grant or loan guarantee under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)SelectionIn evaluating applications submitted under paragraph (1), the Secretary shall select applications that will result in the greatest—(A)improvement to the competitiveness of United States industry in global markets;(B)reduction in energy use; and(C)reduction in greenhouse gas emissions.(3)ConsultationIn evaluating applications submitted under paragraph (1), the Secretary shall solicit input from outside technical and industry experts on the specific industry sectors in which eligible technologies would be implemented.(c)Grants and loan guarantees(1)In generalIn carrying out the program, the Secretary may not provide grants or loan guarantees to carry out more than three eligible projects for any category of eligible technology.(2)Grant amountsThe amounts of the grants that may be provided to carry out eligible projects for each category of eligible technology shall be not more than the following:(A)60 percent of the total eligible project costs for the first eligible project for the category of eligible technology.(B)45 percent of the total eligible project costs for the second eligible project for the category of eligible technology.(C)30 percent of the total eligible project costs for the third eligible project for the category of eligible technology.(3)Loan guarantee amounts(A)In generalIn carrying out the program, the Secretary may not provide a loan guarantee for an amount that is greater than 80 percent of the applicable eligible project costs.(B)Grant and loan guaranteeIn any case in which an eligible entity is provided a grant and a loan guarantee under the program, such loan guarantee may not exceed the amount that is equal to 80 percent of the amount that is equal to the difference between—(i)the eligible project cost; and(ii)the amount of the grant.(4)Project milestonesThe Secretary shall work with the grant or loan guarantee recipient to develop project milestones and shall issue payments after the recipient demonstrates that it has reached such milestones.(d)Monitoring and reporting(1)In generalThe Secretary shall annually submit to Congress a report on how grants and loan guarantees provided under the program were used.(2)Proprietary and competitive informationEach report submitted under paragraph (1) shall exclude any proprietary or competitive information relating to eligible entities that were provided a grant or loan guarantee, or eligible technologies that were implemented, under the program.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2022 and $1,000,000,000 for each of fiscal years 2023 through 2031, to remain available until expended.(f)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means any of the following entities, including a consortium or partnership of such entities:(A)An owner of an industrial plant at which an eligible technology would be implemented.(B)A provider that—(i)manufactures an eligible technology; or(ii)implements or integrates an eligible technology at an industrial plant.(C)Another entity involved in the implementation of the eligible technology at an industrial plant.(2)Eligible projectThe term eligible project means the implementation of an eligible technology at an industrial plant.(3)Eligible project costsThe term eligible project costs includes any capital, installation, engineering, construction, and permitting costs related to carrying out an eligible project.(4)Eligible technologyThe term eligible technology means, as determined by the Secretary, any technology that—(A)is an innovative technology described in section 454(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17113(b)(1));(B)is demonstrated to be technically viable at pilot scale and ready for commercial-scale implementation;(C)is able to reduce the energy use or greenhouse gas emissions of the process with respect to which the eligible technology is implemented by at least 20 percent relative to the current technology; and(D)has the potential to reduce annual United States industrial energy use or greenhouse gas emissions by at least 1 percent once the eligible technology is fully implemented at appropriate industrial plants in the United States.(5)ProgramThe term program means the program established under subsection (a).(6)SecretaryThe term Secretary means the Secretary of Energy.